DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 11/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to the drawings and claims 1, 11, 17, and 18. All amendments have been fully considered.
Applicant’s amended drawings are sufficient to overcome the previous objection.  The objection is hereby withdrawn.
Regarding claim 1, Applicant’s amendments are sufficient to overcome the previous rejections under 35 U.S.C. 112(b).  The rejections are hereby withdrawn.

Response to Arguments
Applicant presents arguments regarding the rejection of claim 17 under 35 U.S.C. 102.  All arguments have been fully considered.
Applicant argues that the primary reference, Brickell, fails to disclose the recited implicit attestation in claim 17.  Examiner responds: Applicant asserts that the reference’s cited disclosure is not “implicit” and categorizes the functions of the reference as being explicit. Examiner position is that the reference does read on the recited implicit attestation in so far as the disclosed attestation is inherent in its nature, which comports with a generally accepted understanding of the term implicit. Examiner presents the mapping of the claims for Applicant’s reference. Applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brickell (U.S. Pat. App. Pub. 2005/0138384 A1).
Regarding claim 17, Brickell discloses: a method for use in a trusted network environment, comprising: requesting by a requesting computing resource access to a network resource hosted by a hosting device (client desires access to server. Brickell para. 0001.); implicitly attesting by the requesting computing resource that the requesting computing resource is in a trusted state (in order to establish trust with the requesting device the server requires proof from the requesting device. Brickell para. 0002. The server seeks reliable configuration information about the requesting device prior to allowing access. Brickell para. 0002. The requesting device provides a signed attestation report including information related to the architecture, manufacture, OS, and version of the device, to the server. Brickell para. 0003. The report is implicitly in a trusted state based upon the combination of configuration characteristics attested to in the report.), the implicit attestation including accessing a proof of possession if the requesting computing resource is in a trusted state (possession of the identity verification key to verify the attestation identity signature is used to verify the veracity of the reported characteristics. Brickell para. 0003. In some cases, trust in the attestation report may be increases as a result of the report being generated by a trusted platform module incorporated within the client platform. Brickell para. 0004.); forwarding by the requesting computing resource the proof of possession from the requesting computing resource to the hosting device (the signed attestation report is transmitted to the server. Brickell para. 0003.); and permitting the requesting computing resource to access the network resource upon receipt of the implicit attestation by the hosting device (once the attestation is validated and indicates that the requesting platform matches the trusted platform trusted configuration, the requestor is allowed to proceed to perform a transaction. Brickell para. 0016.).

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494